DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s restriction requirement filed on 04/06/2021. The applicant has elected, without traverse, claims 1-9 and 14-19 in response to a restriction requirement. Accordingly, claims 10-13 are withdrawn and claims 1-19 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is being considered by the examiner.

Claim Objections

The claims are objected to because the lines are crowded too closely together, making reading difficult and the claimed limitations are not separated by proper indentation.  Substitute the limitations in Claims 1-19 with lines separating each limitation with proper spacing and lines that are one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
	Claim 4 and 16 recite: “transmit the transaction details to the smart card reader along with an initial cryptogram over a sub-group of the details of the transaction”
	Examiner considers that one of ordinary skill in the art would be unclear as to what is meant by ‘over a sub-group’. Does the applicant mean to say ‘a sub-group of communication channels’, ‘a sub group of details (e.g. of the data)’, or is the applicant referring to preference (i.e. one over another). Because the exact meaning of the claim is not discernable, the claims are therefore indefinite.
	Claim 5 recites “the processor is configured to transmit the transaction details to the over a communication channel”
	Examiner considers that one of ordinary skill in the art would be unclear as to what is meant by ‘configured to transmit to the over a communication channel.’ Would one of ordinary skill in the art transmit to the channel or over the channel or does just being configured to transmit meet the requirements of the claim. Regardless, as written the claim is indefinite. For purposes of compact prosecution, Examiner will consider the applicant meant to say ‘communicating over a channel different from the channel used by the vendor to provide the transaction details.’ 

Claim Rejections - 35 U.S.C. §102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 5-7, 14, and 17 are rejected under 35 U.S.C. §102(a)(1) and 35 U.S.C. §102(a)(2) as being anticipated by Itwaru (US20130211929)

Regarding claim 1, Itwaru teaches: Apparatus for managing smart card transactions, comprising: 
	one or more communication interfaces for connecting to processors of vendors, customers and payment server processors; and (Figure 1, Items 11, 13, 24 and the card holder/customer, Item 20)
	Examiner notes that the portion of the limitation which recites “communication interfaces for connecting to”, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	a processor configured (Fig. 2, Item 16)
		to receive details of a transaction from a vendor processor, (Fig. 2, Items 13 and 24, [0024], [0048])
	to transmit the transaction details to a smart card reader identified by the received details, (Fig. 2, Items 24 and 25, [0049-0050])
	to receive from a smart card within the smart card reader a cryptogram authorizing the transaction, (Fig. 2, Item 29, [0049] “A cryptogram can be defined as a type of digital signature or encrypted value 28 based on specific inputs for an individual card and transaction that makes each transaction unique. Since only the chip card 20 itself can create a valid cryptogram, the authorizing host can confirm that the actual card is present. In addition, the cryptogram is generated using secret keys inside the chip card, so key management is not required for merchants. The card issuer controls key management entirely.”)
	to transfer the details of the transaction and the cryptogram to a payment server processor (PSP) to carry out the transaction, (Fig. 2, Item 32, and [0055]). 
	to receive confirmation of the transaction from the PSP through the interface and (Fig. 2, Item 34, Fig. 5, Step 308, [0055] In return, the payment transaction processing system 14 generates the transaction authorization code 34 and then sends over the network 11 the transaction authorization code 34 (e.g. indicating transaction authorization request 32 is either approved or declined) to the merchant system 13 (either directly or via the mobile device 12).
	to transmit confirmation of the transaction to both the vendor processor and a customer processor (Fig. 5 Step 310, [0055] In return, the payment transaction processing system 14 generates the transaction authorization code 34 and then sends over the network 11 the transaction authorization code 34 (e.g. indicating transaction authorization request 32 is either approved or declined) to the merchant system 13 (either directly or via the mobile device 12). The payment transaction processing system 14 can also send details concerning whether the 
NOTE: The information comprising the transaction details, the cryptogram and the confirmation are interpreted as non-functional descriptive material that has no functional impact on the positively recited "receiving" and "transmitting" steps in claims 1 and 14. Thus, the information being received and sent does not distinguish the positively recited steps or functions from the prior art, and Itwaru reads on and anticipates the broadest reasonable interpretation of these claims. 

Regarding claim 14, method claim 14 is rejected under the same rationale as claim 1.

Regarding claim 2, Itwaru teaches: The apparatus of claim 1, wherein the processor is configured 
	to perform smart card reader terminal tasks (Fig. 2, Card reader module Item 42, [0049-0050], and [0057])

Regarding claim 5, Itwaru teaches: The apparatus of claim 1, wherein the processor is configured to 
	transmit the transaction details to the over a communication channel separate from the channel used in providing the details to the processor from the vendor processor (Fig. 1, Items 24, 32, and 34 denote various channels of communication)

Regarding claim 6, Itwaru teaches: The apparatus of claim 1, wherein 
	the processor does not store secret information required for verification of smart cards (Fig. 2, Pin Information 23 is stored on the smart card chip 19 and cryptogram 28 is generated using secret keys inside the chip 19, [0051-0052]).

Regarding claim 7, Itwaru teaches: The apparatus of claim 1, wherein the processor is configured to 
	select a PSP from a plurality of PSPs to which to transfer the details of the transaction and the cryptogram, for each transaction ([0061]). Examiner notes that one of ordinary skill in the art, from reading the reference would understand that the processing system comprises one or more processing servers. The selection of any of the plurality of processing servers would therefore be implied. Therefore, Itwaru reasonably reads to the above limitation.

Regarding claim 17, method claim 17 is rejected under the same rationale as claim 7.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 3-4, 8-9, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itwaru (US20130211929) and further in view of Schwarzkoph (US20140058927).

Regarding claim 3, Itwaru does not explicitly teach: The apparatus of claim 1, wherein the processor is configured to 
	[encrypt] the confirmation transmitted to the vendor processor and the customer processor ([0029-0030]).
	However, one of ordinary skill in the art would consider the encryption of data to be a standard design feature of well-known utility. Therefore, the subject matter of claim 3 is considered to have been available to the public before the effective filing date of the claimed invention.
	However, Itwaru does not explicitly teach ‘encrypting the confirmation’, however, Schwarzkoph teaches at least ‘encrypting the confirmation’: encrypt the confirmation
[0035] The system 200 includes a receipt system 208 and a payment system 206, each of which can be in communication with one or more payment service providers 206a, 206b . . . 206n. The various components of the system 200 can be in communication as indicated by lines in FIG. 1 via a network, which may be any type of network (e.g., a local area network or LAN, a wide area 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the supplementary cryptogram of Schwarzkoph in order to insure proper completion and security of the transaction in the case that the first cryptogram fails to transmit or in the case that additional details are needed.

Regarding claim 4, Itwaru teaches: The apparatus of claim 1, wherein the processor is configured to 
	transmit the transaction details (e.g. payment information) to the smart card reader along with an initial cryptogram over a sub-group of the details of the transaction and to ([0049])
	send a [] cryptogram to the smart card reader for additional details (e.g. digital signature) of the transaction, in response to a request from a user ([0050])

However, Itwaru does not explicitly teach producing a supplementary cryptogram, however, Schwarzkoph teaches at least producing a supplementary cryptogram:
	send a supplementary cryptogram to the smart card reader (Abstract, [0006-0007] The method for reproducing a cryptogram when the initial cryptogram is not received as expected).
		It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the supplementary cryptogram of Schwarzkoph in order to insure proper completion and security of the transaction in the case that the first cryptogram fails to transmit or in the case that additional details are needed.



Regarding claim 8, Itwaru does not explicitly teach the following limitation, however, Schwarzkoph teaches: The apparatus of claim 7, wherein the processor is configured to 
	select the PSP responsive to an estimated charge of each of the plurality of PSPs for carrying out the transaction ([0019] “the PSP acceptance criterion can specify that the PSP should only receive requests from merchants having at least a pre-specified average transaction amount. As another example, the PSP acceptance criterion can specify that the PSP should only receive requests from merchants that provide a bank routing number (i.e. the PSP can have mandatory information requirements”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.

Regarding claim 18, method claim 18 is rejected under the same rationale as claim 8.

Regarding claim 9, Itwaru does not explicitly teach the following limitation, however, Schwarzkoph teaches: The apparatus of claim 7, wherein the processor is configured to 
	select the PSP responsive to an estimated current response time of each of the plurality of PSPs ([0023] In response to transmitting the portion of the merchant information the PSP management system receives PSP bid information (e.g. a bid for the merchant's transaction business) from each PSP, and communicates this merchant-specific PSP information to the merchant. The PSP information can include, for example, the PSP's proposed 
	Examiner notes that one of ordinary skill in the art from reading the reference would understand that it would be reasonable to include time response in the PSP information supplied to the Merchant for the purposes of bidding the merchant’s business.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.

Regarding claim 19, method claim 19 is rejected under the same rationale as claim 9.

Regarding claim 15, Itwaru teaches: The method of claim 14, and comprising 
	transmitting confirmation of the transaction to both the vendor processor (e.g. merchant system 13) and the client computer (e.g. computer device 12),[ responsive to 20receiving the confirmation (e.g. of the merchant) from the PSP] ([0025] The payment application 16 is also configured to send over a communications network 11, using a network communications protocol 50 (e.g. TCP/IP, HTTP, HTTPS, etc.), a transaction authorization request 32 to the payment transaction processing system 14 (either directly or via the merchant system 13), such that the transaction authorization request 32 includes both the cryptogram data 28 and the PIN confirmation data 30. Upon receipt of the transaction authorization request 32 by the payment transaction processing system 14, the payment transaction processing system 14 generates a transaction authorization code 34 and then sends over the network 11 the 
	Itwaru does not explicitly teach the following limitation, however, Schwarzkoph teaches: responsive to receiving the confirmation (e.g. of the merchant) from the PSP (Fig. 2, [0027] In response to the transmitted merchant-specific provider information for one or more PSPs, the PSP management system can receive a selection of a PSP from the merchant for processing the merchant's transactions, and register the merchant with the selected PSP. [0041] the payment processing module 226 communicates with the PoS 204 (e.g. via PoS module 222) to confirm that the user 210 intends to apply the discount information to the transaction. In some embodiments, the payment processing module 226 does not execute the payment but transmits the payment information to a third party entity such as one of the payment service providers  (PSP) 206a-206n, and receives confirmation or failure of the success of the transaction from the payment processor.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685